Bernstein, J.
Motion to strike out the separate and distinct defense contained in the defendants’ answer is granted on the ground that the plaintiff’s claim arises by reason of section 13 of the Workmen’s Compensation Law, which section creates a statutory right as distinguished from the common-law remedy for personal injuries due to negligence, and the six-year Statute of Limitations, as provided by section 48 of the Civil Practice Act, applies rather than the three-year Statute of Limitations, as provided in section 49 of the Civil Practice Act.